Title: From Thomas Jefferson to Robert King, Sr., 7 June 1802
From: Jefferson, Thomas
To: King, Robert, Sr.


            SirWashington June 7. 1802
            Your favor of the 5th. has been duly recieved, and I thank you for the statement of business to be done in the surveyor’s department of the city. you observe that you cannot continue in that office for less than 1000. D. pr. annum, nor unless your son Robert be employed. you have doubtless read the act of Congress suppressing the board of Commissioners and substituting a superintendant. in order to indemnify the treasury of the US. for the sums that will have to pay for the city, to the state of Maryland, they have directed that after the paiment of the debts remaining due at the dissolution of the board, every dollar recieved either of what is due to the city or on future sales of lots, shall be paid into the treasury of the US. thus rigorously circumscribed, we are so far from feeling an authority to enlarge former allowances that on the contrary it is deemed a duty to suspend every operation which would call for money, and which is not essentially necessary to be done at this time. under these circumstances, candor obliges me to be explicit, and to say that I am not at liberty to augment the former allowance to yourself or to join your son Robert in the employment: as it is my duty to conform my wishes to the will of the legislature. I pray you to accept my respects & best wishes.
            Th: Jefferson
          